IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 3, 2009

                                     No. 08-30922                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LIBERTARIAN PARTY; LIBERTARIAN PARTY OF LOUISIANA; BOB
BARR; WAYNE ROOT,

                                                  Plaintiffs–Appellees,
v.

JAY DARDENNE, In His Official Capacity as Louisiana Secretary of State,

                                                  Defendant–Appellant.



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:08-CV-582


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Jay Dardenne, in his official capacity as Louisiana Secretary of State,
Libertarian Party, Libertarian Party of Louisiana, Bob Barr, and Wayne Root
agree that this appeal is moot. Accordingly, we VACATE the district court’s
preliminary injunction order and REMAND for further proceedings.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.